DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/24/2021 amended claims 1 and 13.  Claims 1, 2, 4, 13, 14 and 16 are rejected on new grounds of rejections necessitated by the amendments of claims 1 and 13.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13, 14, and 16 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Osawa (US 20090257028 A1).
Regarding claims 1 and 13, Osawa teaches a projection apparatus (Fig. 1-18), comprising: an illumination system (11), adapted to provide an illumination beam, and comprising: at least one light source, configured to provide at least one beam; and a composite phase conversion element (15, 25, 26, 27, 35, 45, 55), disposed on a transmission path of the at least one beam, and comprising: at least one polarizing element, comprising a plurality of polarizing regions on a same plane, wherein at least three of the polarizing regions have at least three angles of polarization directions, the at least three of the polarizing regions are input with at least three values of current, the at least one beam simultaneously penetrates through at least three of the polarizing regions of the at least one polarizing element to respectively form at least three sub-beams at the same time, and polarization states of the at least three sub-beams correspond to the at least three angles of polarization directions of the at least three of the polarizing regions, and the illumination beam comprises the at least three sub-beams, wherein the at least one polarizing element is a liquid crystal element (Fig. 2A-9; [0060]-[0064], [0074]-[0086], [0093], [0099], [0101], [0105]-[0107], [0117], [0118], [0120]-0123], [0131], [0138]-[0145], [0149]); at least one light valve (12, 114), disposed on a transmission path of the illumination beam, and configured to convert the illumination beam into an image beam; and a lens (13, 115), disposed on a transmission path of the image beam, and is configured to convert the image beam into a projection beam (Fig. 1 and 11).

Regarding claims 4 and 16, Osawa further teaches the at least one polarizing element further comprises at least one transparent region to let the at least one beam to pass through (Fig. 2A-9; [0060]-[0064], [0074]-[0086], [0093], [0099], [0101], [0105]-[0107], [0117], [0118], [0120]-0123], [0131], [0138]-[0145], [0149]).

Response to Arguments
Applicant's arguments with respect to claims 1 and 13 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claims 1 and 13. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882